Title: To George Washington from Elias Boudinot, 26 June 1783
From: Boudinot, Elias
To: Washington, George


                  Dear Sir
                     Princeton June 26th 1783 9 oClock in the Evening
                  
                  I take the first Moment of Leisure since our Arrival here, to inform your Excellency that Congress have removed to this Place—The Reasons of our Conduct, I cannot delay the Post to give you in full—They are in short contained in the enclosed Proclamation—I think my last was on Monday, the Committee appointed to Confer with the President & Council of the State, could not prevail to have the Militia called out to suppress the Rioters—They delayed till Tuesday 2 oClock in hopes of the good Sense of the Council finally prevailing, but finding all ineffecture & being told by the President as the Opinion of Council, that unless the Mutineers should go farther than they have done (viz. the making Congress & Council Prisoners) the Militia would not turn out, the Committee advised me to summon Congress agreeable to the Resolution of Saturday—I accordingly issued the enclosed Proclamation & left the City.
                  The Measure roused & alarmed the Council & Citizens and they began to see their own danger—On being informed that a Plan was in Contemplation to attack the Bank, the Militia to the amount of 100 were called out & kept under Arms all Friday Night.
                  In the Morning the Proclamation getting among the Soldiers they also were alarmed, and began a Negotiation and many of them have laid down their Arms and it is said have impeached 5 of their Officers as at the Bottom of the Business—I wish some Citizen of Note may not be among the Number—two of the former viz. Capt. Carberry & Lt Sullivan made off as soon as they heard of the Submission.  I am in hopes the Mutiny will be crested—However at all Events the Members of Congress here, wish to see the detachment called for by Congress, come on.
                  I write this as an Individual that your Excy may be duly informed of what has passed—I should be glad to see your Excy with the detachment consistent with your other Duties—I have the honor to be with the greatest Regard & Esteem Your Excys Most Obed. & Hble
                  
                  
                     Elias Boudinot
                     
                  
               